Title: Deed for Land Purchased from Richard Overton, [September 1802]
From: Jefferson, Thomas
To: Overton, Richard


          [This Indenture made on theday of September One thousand eight hundred & two Between Richard Overton of the one part and Thomas Jefferson of the other part both of the County of Albemarle Witnessith that the said Richard in consideration of the sum of to him secured to be paid by the said Thomas hath given, granted, Bargained and sold unto the said Thomas] a certain parcel of land in the sd county of Alb. extending from the Rivanna river up the Mountain called Monticello and bounded as follows to wit
          Beginning on the sd Rivanna river at pointers, corner to the lands of the sd Richard & Tho. and running thence on their former boundaries S. 13 W. 86.4 po to a black gum S. 63 W. 72¼ po. to pointers on the road leading from Monticello house down to the Secretary’s ford: thence down the said mountain keeping at the distance of one pole Westward from the Western side of the said road to the river at an Ash, White oak & maple marked as pointers, just above a remarkeable hole in the earth, which road may be traced from the sd upper to the lower pointers by the following magnetic courses to wit, N. 29. E. 12 po &c [N. 50° E. 1952/100 poles N. 28° E. 116/10 poles N. 25° W. 8 po: N. 20½° E. 172/10 poles N. 37½° E. 18 poles to the Open Land N. 21° W. 96/10 poles N. 77° E. 22 poles N. 30½° E. 8 poles N. 8½° E. 1244/100 poles] to N. 4½ E. 18 po. [to the river at the ash, oak and maple pointers aforesaid] thence from the said pointers down the sd river as it meanders S. 72½ E. 6.80 S. 60. E. 7. po. S. 85½ E. 5. po. N. 74. E. 2.60 to the beginning, which parcel contains by estimation 22½ acres; also one other parcel higher up the mountain adjacent to the same road on the Western side thereof contained within the following lines to wit, Beginning where the N. 37. E. line of the parties crosses the same road, and running along the said line S. 37. W. 15. po to a pine tree marked as a side line in the said line, which tree will be found to be in the level of the gap of the mountain, called the Thoroughfare Where the Public road passes thro’ it, and running thence N. 18. W. 11.60 po. &c.—[N. 2° w. 664/100 po. N. 17° W. 5 poles N. 9½° W. 84/10 poles N. 12½° W. 96/10 poles. N. 7½° E. 732/100 poles] N. 23¼ E. 7.36 po. to a gum Sapling on the Western side of the sd road to the Secretary’s ford being in the former boundary of the parties, thence up the sd former boundary to the beginning, which latter parcel contains by estimation 2¾ acres: and with the parcel first-described makes 25¼ acres, & is the whole of the lands held by the said Richard on the Eastern side of the sd road, from the Secretary’s ford up till it gets into the level of the thoroughfare aforesd and then to the Eastward of that level, and a margin of one pole in breadth on the Western side of the sd road & level [To have and to hold the said two parcels of Land with these appurtenances to the said Thomas and his Heirs: And the said Richard his Heirs Executors & Administrators the said parcels of Land with these appurtenances to the said Thomas and his Heirs will forever Warrant and defend. In Witness whereof the said Richard hath hereto set his hand and seal on the day and year above Written,
          
            Richard Overton]
          
        